Citation Nr: 1504618	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of a nephrectomy with partial adrenalectomy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. Driever, Counsel

INTRODUCTION

The Veteran had active military service from July 1953 to July 1956.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a May 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) confirmed and continued a 30 percent rating assigned for residuals of a nephrectomy with partial adrenalectomy and a 10 percent rating assigned for a residual left flank scar.  

In July 2013, the Veteran testified in support of these claims during a videoconference hearing before the undersigned Veterans Law Judge of the Board.  

In October 2013, the Board remanded these claims to the RO for additional development, including providing the Veteran VA compensation examinations reassessing the severity of these service-connected disabilities.

In May 2014, the Board decided the claim of entitlement to a rating higher than 10 percent for the residual left flank scar.  But based on the representative's challenge concerning the adequacy of the VA nephrology examination, the Board instead again remanded the remaining claim regarding the rating for the nephrectomy with partial adrenalectomy for an addendum opinion.  However, as the representative later alleged, even that additional opinion was inadequate, so the Board yet again remanded this remaining claim in August 2014.  This claim is now ready to be considered.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, this and any future consideration of this Veteran's appeal should consider these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The residuals of the Veteran's nephrectomy with partial adrenalectomy include the loss of a kidney, a left flank scar, resected ribs, a back disorder, and hypertension, of which the latter four are separately service connected and not subjects of this appeal.  

2.  There is no renal dysfunction associated with the loss of his kidney and partial loss of his adrenal gland.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the residuals of this nephrectomy with partial adrenalectomy.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7500 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during the July 2013 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the earlier examinations he underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2014).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to this claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is claiming entitlement to an increased rating for the residuals of an 
in-service accident during which he was struck and crushed by a half-ton truck, necessitating the removal of one of his kidneys, two ribs and part of his adrenal gland.

According to February 2009, March 2012, April 2014 and December 2014 written statements and his July 2013 hearing testimony, he since has had pain in the area of the surgery, particularly when twisting, including at the site of the scar, and pain and muscle spasm in his back, developed arthritis and hypertension, and has struggled with a loss of range of motion, difficulty walking, and an inability to retain his urine.  He alleges these residuals have worsened, thereby warranting a rating higher than 30 percent.

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If the evidence is in equipoise, meaning about evenly balanced, all reasonable doubt material to a determination will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

During the course of this appeal, the RO granted the Veteran separate ratings for most of the residuals of his accident and surgery in service, including the consequent left flank scar, partially-resected and regenerated ribs, a back disorder associated with the partially-resected and regenerated ribs, and hypertension.  These separately-rated conditions are not subjects of this appeal and, as such, the Board will focus solely on all kidney-specific symptoms in evaluating the severity of the disability at issue in this appeal.  

A.  Schedular Rating

The RO has assigned these residuals of the nephrectomy with partial adrenalectomy a 30 percent rating under DC 7500, the minimum rating assignable for the removal of one kidney.  According to this DC, residuals of such a removal may be rated as renal dysfunction if there is nephritis, infection or pathology of the other.  38 C.F.R. § 4.115b, DC 7500.  

A higher 60 percent evaluation is assignable when there is renal dysfunction that involves constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40-percent disabling under DC 7101.  38 C.F.R. § 4.115a.  Hypertension is 40-percent disabling when it involves diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101.  

When evaluating a claim for an increased rating of the genitourinary system, which involves the loss or loss of use of one or more creative organs, the adjudicator must refer to 38 C.F.R. § 3.350 to determine whether the claimant is entitled to special monthly compensation (SMC).  38 C.F.R. § 4.115b.  SMC, a benefit that may be based on the anatomical loss or loss of use of certain specified extremities and/or organs, is discussed at 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  The extremities and organs that qualify are specifically enumerated under the aforementioned provisions, but do not include the kidneys, thereby precluding the Veteran's entitlement to such a benefit based on the loss of his kidney.  

The Veteran is separately service connected for hypertension; therefore, the Board need not determine whether the hypertension is 40-percent disabling as such a finding may not provide a basis for the assignment of a higher, 60 percent rating under DC 7500.  Increasing his rating on such a basis would amount to pyramiding.  See 38 C.F.R. § 4.14 (evaluation of the same disability under various diagnoses is to be avoided).  In any event, even assuming otherwise, there is no evidence that his hypertension is this disabling, with diastolic pressure predominantly 120 or more.  In October 2014, a VA examiner confirmed this fact after reviewing the claims file.  He cited to readings taken on September 11, 2012 (136/62), April 2, 2013 (130/80), November 25, 2013 (156/74) and July 7, 2014 (150/74) and described the Veteran's hypertension as normal and well controlled.  The VA examiner's finding in this regard is substantiated by multiple other readings recorded between March 2009 and December 2013, including during treatment visits and VA examinations, the highest being 160 (systolic) and 88 (diastolic).  

The question that remains thus is whether the Veteran has renal dysfunction involving constant albuminuria with some edema, or a definite decrease in kidney function secondary to the nephrectomy with partial adrenalectomy.  According to the most recent VA examiner who evaluated the Veteran in October 2014, the Veteran has normal renal function secondary to the in-service surgical procedures with normal labs in late November 2013, a normal urination pattern, no need for dialysis, no persistent edema or albuminuria, no disabilities referencing voiding or renal functions, no genitourinary infections, no urinary frequency or leakage or obstructed voiding, and normal cardiovascular function. 

Indeed, although beginning in 2009, VA and private treatment records include references to reported urinary incontinence and retention and some abnormal laboratory findings, including trace protein on testing (September 2010 and December 2013), testing for the urinary disturbances showed a right upper pole cyst in the kidney (September 2009) and, on multiple occasions, the health care providers attributed the abnormal laboratory findings to, or discussed it in the context of, diabetes.  In fact, when the Board brought these findings to the attention of the VA examiner who had evaluated the Veteran in June 2014, he considered this matter before providing an unfavorable addendum opinion in October 2014.  The representative acknowledged this fact in his Informal Hearing Presentation associated with VBMS in January 2014.

Other than urinary disturbances, it appears that all of the complaints the Veteran has expressed during the course of this appeal relate to other residuals of his accident and surgery in service, particularly, his left flank scar and rib and back disabilities.  No treatment provider and none of the VA examiners who evaluated him in April 2009, November 2009, January 2011, December 2013, June 2013, June 2014 and October 2014 attributed any renal dysfunction, decrease in renal function, or the reported urinary disturbances to his nephrectomy with partial adrenalectomy.  In the absence of such a finding, the Board may not assign this disability a rating higher than 30 percent under DC 7500.  

B.  Extra-schedular Consideration

In reviewing this claim for an increased rating, the Board also has considered whether the Veteran is entitled to an even greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Rating Schedule applies unless there are exceptional or unusual factors that render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The question of whether an extra-schedular rating may be assigned is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular rating when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if a schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Veteran has not specifically raised a claim for an increased rating on an extra-schedular basis.  He alleges that all residuals of his accident and surgery in service, not just the one on appeal, interfere with some of his activities of daily living (ADLs), but not markedly with his employment and, in any event, this interference is contemplated in the ratings assigned these residuals.  38 C.F.R. §§ 4.1, 4.14, 4.15.  With regards to his kidney function, he does not allege that the Rating Schedule is inadequate, failing to contemplate the loss of one of his kidneys, including in terms of his specific, related symptoms.  Accordingly, referral for consideration of an extra-schedular rating is unwarranted.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

This claim of entitlement to a rating higher than 30 percent for the residuals of the nephrectomy with partial adrenalectomy is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


